                                 Case 1:19-cv-05693 Document 2 Filed 10/09/19 Page 1 of 5 PageID #: 60
JS44         (Rev.o2lre)                                                                         clvllJ covER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except                                                                as
provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the           civil docket sheet.              (SEE INSTRUCuONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                       DEFENDANTS
Th'eCity of New York                                                                                                                  Artisan Vapor Franchise LLC, et al.
                                                                                                                                      (see attached rider for full list of defendants)

    (b)       Coun$ ofResidence ofFirst Listed Plaintiff                              Queens                                            County ofResidence ofFirst Listed Defendant
                                         (EXCEPT IN U.S. PI./IINTIFF CASES)                                                                                   (IN U,S, PI}IINTIFF CASES ONLY)
                                                                                                                                        NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED.

    (C)        Attomevs l Firm     Name. Address. and Teleohone Number)                                                                  Attorneys (lf Known)
Kris{a Friedrich, Tonya Jenerette, Sabita Krishrian
New York City Law Department
100 Church Street, New York, NY 10007 212-356-2610

II.       BASIS OF' JIIRISDICTION                             /plo", o n   "X " in one Box onty)                               CITIZENSHIP OF PRINCIPAL PARTIES                                     6ra      ce   an   "x"   in one Box.for ptaintilf
                                                                                                                                                 Only)
                                                                                                                                    (For Diversity Cues                    and One Boxfor Defendant)
OI           U.S. Govemment                      D3         Federal Question                                                                        PTF DEF                               PTF DEF
                Plaintiff                                     (U.5. Govemment Not d Pdrty)                                    CitirenofThisstate    d(f D I hcorporatedorPrincipalPlace J 4 tr4
                                                                                                                                                                                   ofBusiness In This State

D2           U.S.   Govement                     d+         oivenity                                                          CitizenofAnotherState O 2                i     2   IncorporatedaudPrincipalPlace                    Ds ils
                Defendant                                     (lndicate Citizerehip of Parties in ltem          III)                                                                ofBusiness In Another State

                                                                                                                              Citizenorsubjectofa D3                   D 3       ForeignNation                                    D 6 D6
IV. NATURE OT'SUIT                                         an "X" in One Box


0   I   l0   lnsurance                               PERSONAL INJURY                            PERSONAL INJURY               D   625 Drug Related Seirure       D   422 Appeal 28 USC 158              D     3T5FalseClaimAct
O 120 Marine                                    D 3 l0 Airplane                           0    365 Penonal lnjury -                   of Property 2 I USC 88 I   0   423 Withdmwal                      il    376QuiTam(31 USC
O 130 MillsAct                                  D 315 Airplane         Prcduct                     Product Liability.         D   690 Other                                28 USC 157                                  3729(a))
O 140 Negotiable Instrument                           Liability                           D    367 Halth Carc/                                                                                          O     400 State Reapportioment
D 150 Recovery of Ovorpayment                   D 320 Assaull Libel &                                Phamceutical                                                                                       D 4l0Antitust
             & Enforcement of                              Slander                                   Penoml Injury                                               D   820 Copyrights                     il 430 Banks and Banking
O l5l MedicreAct                                D    330 Fedeml Employen'                            Product Liability                                           O   830 Patent                         il 450 Commerce
D 152 Reovery of Defaulted                                 Liability                      0    368 Asbestos Penonal                                              D   840 Tmdemark                       O     460 Deportation
             Student Loans                      O    340 Marine                                      Injury Product                                                                                     D     470 Racketeer Influenced and

O
        (Excludes Vetemns)                      O    345 Marine Prcduct                         Liability                                                        ffifir&Einffi                                         Comrpt Organizations
    153 Recovery of Overpayment                            Liability                       PERSONAL PROPERTY D 710 Fair Labor Standards                          D   861   HrA (1395tr)                 D     480 ConsumerCredit
        of Veteran's Bmefits                    D    350 Motor Vehicle                    O 370 Other Fmud         Act                                           D   862   Black Lung (923)             O 4gocabldsatTv
D   160 Stockholden' Suits                      D    355 Motor Vehicle                    O    371 Truth in trnding           D   720 Labor/Management           O   863   DIwCiDIww (a05(g))           O 850 S@urities/Comodities/
D   l90OtherContract                                     Product Liability                O    380 Other Pemoml                       Relations                  O   864   SSID TitIC XVI                              Exchange
O   195      Contmct Product Liability          D    360 Other Penonal                             Prcperty Damge             D   740 Railway Labor Act          D   865   RSI (405(s))                 O     890      Other Statutory Actiom
O     196 Fnnchise                                         Injury                         D    385 Prcperty Damge             D   751 Family and Medical                                                D     891      Agricultuml Acts
                                                O    362 Penonal       Injuy   -                   Prcduct Liability                  Leave Act                                                         O     893      Envircmental Matters
                                                           Medical Malpractice                                                D   790 Other Labor Litigation                                            il    895      Freedom of Infomation
                                                                                                                              D   791 Employtr Retirement                                                              Act
D 210 knd Condemation                           D    440   Other Civil Rights                  Habeas Corpus:                         Incom€ S@urity Act         O   870 Taxes (U.S. Plaintiff          ll    896 Arbitration
O 220 Foreclosurc                               D    441   Voting                          D   463 Alien Detainee                                                          or Defendant)                D     899 Adminisrative Prccedure
D 230 Rent Lease & Ejectment                    il   442   Employment                      D   510 Motions to Vacate                                             D   871   IRS-ThirdParty                         Act/Review or Appeal         of
D 240 Torts to tand                             D    443   Housing/                                Sentence                                                                26 USC 7609                            Agency Decision
a 245 Tort Prcduct Liability                               Accomodations                   3   530 General                                                                                              il    950 Constitutionality of
O 290 All Other Real Property                   D 445 Amer. w/Disabilities -               3   535 Death Penalty                                                                                                       State Statutes
                                                      Employment                               Other:                             462 Natumliztion
                                                O 446 Amer. w/Disabilities -               D   540   Mandamus    & Other          465 Other lmigration
                                                      Other                                D   550   Civil Rights                     Actions
                                                3 448 Education                            D   555   Prison Condition
                                                                                           D   560   Civil Detaine -
                                                                                                     Conditions of
                                                                                                     Confinement

V. ORIGIN                   (Place an   "X"   in one Box only)
X     I      o.igitrut           02      Removedfrom                       o3             Remanded from                  O4   Reinstated   or D      5                           O 6 Multidistrict
             Proceeding                  State Court                                      Appellate Court                     Reopened                                                     Litigation

                                                             the^US. Qivil Etatute under which you are fi7rng (Do not cia jurisdictional stantes                     unless diversiE)
                                                             u.s.c. s              1332
VI.          CAUSE OF ACTION                                                       of cause:
                                                                                     NYC Admin. Code $ 17-706(a-1); Public Nuisance
VII.          REQUESTED IN                                   CHECK IF THIS IS A CLASS ACTION                                      DEMAND        $                             CHECK YES only if demanded in complaint:
     COMPLAINT:                                              UNDER RULE 23, F.R.Cv.P.                                                                                         JURYDEMAND: XY"r                                    O No
vrrr. RELATED CASE(S)
                                                           (See   irctructiorc):
               IF'ANY                                                                     JUDCtr                                                                     DOCKET NUIVIBER
DATE                                                                                           SIGNATI,'RE OF ATTORNEY OF RECORD
10to8t2019                                                                                     /s/ Krista Friedrich
FOR OFFICE USE ONLY

    RECEIPT #                             AMOLTNT                                                    APPLYING IFP                                    JT,'DGE                               MAG. ruDGE
                        Case 1:19-cv-05693 Document 2 Filed 10/09/19 Page 2 of 5 PageID #: 61
                                    CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of$ I 50,000,
exclusive ofinterest and costs, are eligible for compulsory arbihation. The amount ofdamages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

I,   Krista Friedrich                                       counsel   for          citv or Ne*   York        , do hereby   certi!   that the above captioned civil action is ineligible        for
compulsory arbitration for the following reason(s)

              {            monetary damages sought are in excess of         $1   50,000, exclusive of interest and costs,
              {           the complaint seeks injunctive relief,

                          the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT. FEDERAL RULES GIVIL PROCEDURE 7.1
                                   ldentifo any parent corporation and any publicly held corporation that owns             10olo    or more or its stocks:




                                   RELATED CASE STATEMENT (Section Vlll on the Front of this Form)

to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a


"Presumptively, and subject to the power of a judge to determine otheMise pursuant to paragraph (d), civil cases shall not be deemed to be 'telated" unless both cases are still
pending before the court."


                                                         NY.E DIVISION OF BUSINESS RULE 50.1(dX2)


1.)               ls the civil action beinq filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
                  County?              ['        ves          @ No

2.',)             lf you answered "no" above:
                  a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
                  County? tr Yes VJ No
                  District? VJ            Yes            " n
                  b) Did the events oJ omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
                                                            No

                  c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
                  received:

lf your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in,a1 intelpleader        OflrT the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?                                  fl"",
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                          BAR ADMISSION

                  I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                         @YestrNo
                  Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                         tr                Yes        (lf yes, please            explain UJ           No




                  I certify the accuracy    of                        provided above

                  Signature:
                                                                                                                                                                     Ldt Modifi ed:   I I 127/2017
 Case 1:19-cv-05693 Document 2 Filed 10/09/19 Page 3 of 5 PageID #: 62



                          DEFENDANT LIST

1. ARTISAN VAPOR FRANCHISE LLC
   2100 REGENCY DRIVE
   IRVING, TX 75062-4940

2. CENTRAL VAPORS LLC
   3733 E. UNIVERSITY DR STE 330
   MCKINNEY, TX 75069-5017

3. CRAVINVAPES LLC
   6746 E STATE BLVD
   FORT WAYNE, IN 46815

4. E-CIGARETTE EMPIRE LLC
   365 E. PILOT ROAD
   SUITE B
   LAS VEGAS, NV 89119

5. E-CIG CITY 4
   1400 UNIVERSITY AVE #107
   RIVERSIDE, CA 92507

6. E-CIG CITY MISSION VIEJO LLC
   27500 MARGUERITE PKWY
   MISSION VIEJO, CA 92629

7. THESY, LLC
   300 W VALLEY BLVD APT 23
   ALHAMBRA, CA 91803

8. ELIQUIDSTOP.COM
   101 N VERDUGO RD. #11701
   GLENDALE, CA 91226

9. HEATHER’S HEAVENLY VAPES, LLC
   1485 HIGHWAY 34 EAST SUITE 3A
   NEWNAN, GA 30265

10. HUMBLE JUICE CO. LLC
    2535 CONEJO SPECTRUM ST, BUILDING 4C
    THOUSAND OAKS, CA 91320

11. INLINE VAPE, LLC
    14500 EAST ELEVEN MILE ROAD
    WARREN, MI 48089
 Case 1:19-cv-05693 Document 2 Filed 10/09/19 Page 4 of 5 PageID #: 63



12. JP VENTURES LLC
    2126 HIGHWAY 9 E UNIT 7
    LONGS, SC 29568-5725

13. OM VAPOR, LLC
    121 DEWEY DR.
    UNIT D
    NICHOLASVILLE, KY 40356

14. VAPOR 4 LIFE HOLDINGS, INC.
    4080 COMMERCIAL AVENUE, SUITE A
    NORTHBROOK, IL 60062

15. THE VAPE MALL LLC
    704 W. PEARCE BLVD.
    WENTZVILLE, MO 63385

16. UVAPER LLC
    18503 HIGHWAY 99
    STE C
    LYNNWOOD WA 98037-4596

17. VAPING WATCH INC
    515 S NEW HOPE RD. SUITE 103
    RALEIGH, NC 27610

18. VAPOR AUTHORITY, INC.
    9187 CLAIREMONT MESA BLVD. SUITE 596
    SAN DIEGO, CA 92122

19. VAPORFI, INC.
    14300 COMMERCE WAY
    MIAMI LAKES, FL 33016

20. INTERNATIONAL VAPOR GROUP, LLC
    15050 NW 79TH COURT, SUITE 101 A
    MIAMI LAKES, FL 33016

21. VEPPO INTERNATIONAL LLC
    412 N MAIN ST STE 100
    BUFFALO, WY 82834

22. VGOD INC
    1506 W. 228TH STREET
    TORRANCE, CA 90501



                                   2
 Case 1:19-cv-05693 Document 2 Filed 10/09/19 Page 5 of 5 PageID #: 64



23. LEAD BY SALES, LLC
    1827 INDUSTRIAL BLVD
    TARPON SPRINGS, FL 34689

24. ZAMPLEBOX, LLC
    707 S GRADY WAY, SUITE 600
    RENTON, WA 98057-3227




                                  3
